Citation Nr: 1009799	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1964 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2004 and July 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina. 

The Veteran testified before a decision review officer (DRO) 
at a hearing in February 2007 and before the undersigned at a 
hearing in October 2007.  Transcripts of the hearing are of 
record.

The case was remanded by the Board in March 2008 for 
additional development.  A review of the record indicates 
that the Board's directives have been substantially complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a kidney disorder 
that is causally or etiologically related to his active 
service.  

2.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment.




CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).  

2.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  


The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003 and January 2006, well before the AOJ's 
initial adjudication of the claims.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notifications did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided statements of the 
case (SOC) and supplemental statements of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claims.  The Board notes that the Veteran testified in 
October 2007 that he had applied for benefits from the Social 
Security Administration (SSA).  However, he also testified 
that the relevant medical evidence in possession of the SSA 
was duplicative of information already in VA's possession.  
See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) 
(noting that where there was no specific allegation that the 
evidence, reports, or evaluations in conjunction with the SSA 
decision, there was no duty obtain the decision or records 
from the SSA).  Moreover, subsequent records do not indicate 
that the Veteran was ever awarded benefits from SSA.  
Accordingly, the Board finds that a remand to obtain those 
records would cause undue delay and is not necessary.  VA has 
no duty to inform or assist that was unmet.

VA opinions with respect to the issues on appeal were 
obtained in January 2007 for TDIU and July 2009 for a kidney 
disorder.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the January 2007 and 
July 2009 VA opinions obtained in this case were sufficient, 
as they consider all of the pertinent evidence of record, the 
statements of the appellant, and provide explanations for the 
opinions stated.  The July 2009 examination included a full 
reading of the VA medical records in the Veteran's claims 
file.  Although the January 2007 examination did not include 
a review of the Veteran's claims file, it considered the 
Veteran's statements regarding how his disabilities impacted 
his ability to work.  Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Further, with 
regard to the January 2007 examination, which was conducted 
for the purposes of addressing the Veteran's employability, 
there is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined. See 38 C.F.R. 
§ 3.327(a) (2009).  Moreover, as will be discussed in greater 
detail below, the outcome of the Veteran's TDIU claim turns 
on the fact that the record shows that he currently works as 
a substitute teacher.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Law and Analysis

Kidney disorder

The Veteran contends that he is entitled to service 
connection for a kidney disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) evidence of a nexus between the current disability 
and the in-service disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  

His STRs show that he had hematuria in 1968.  Biopsies of the 
kidneys dated in September 1968 were clean.  The Veteran was 
diagnosed in 1968 with renal hematuria due to unknown cause 
(suspect completely healed and resolved glomerulitis).  
Hematuria was also documented in 1977 and 1982.  No kidney 
disorders or chronic underlying disability were shown in 
service.  Indeed, at the time of his July 1983 Medical 
Evaluation Board, the Veteran's genitourinary system was 
found to be normal.

A VA treatment record dated in December 1990 shows that the 
Veteran was diagnosed with microscopic hematuria of kidney.  
Additional post-service medical records show a diagnosis of 
chronic microhematuria; diagnostic tests revealed no kidney 
disabilities, nor do any of the voluminous medical records 
show a diagnosis of a kidney disability.

The Veteran testified at his hearing in October 2007 that he 
had not been diagnosed with any underlying disability that 
caused his hematuria.

The Veteran was afforded a VA examination in July 2009.  His 
claims file was reviewed.  Following examination, which 
included clinical and diagnostic tests, the Veteran was 
diagnosed with microhematuria, idiopathic.  The examiner 
opined that he did not feel that the Veteran had a chronic 
kidney condition due to normal creatinine clearance studies, 
normal imaging studies, unremarkable biopsies, and normal 
creatinines in the past.

Here, although the Veteran did have hematuria in service, and 
has been diagnosed with hematuria post-service, the evidence 
does not show that the Veteran has an underlying disability 
of the kidneys.  


"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1 (2009).  See also Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  A symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Hematuria is defined as blood in the urine.  See Dorland's 
Illustrated Medical Dictionary 844 (31st edition 2007).  Such 
represents a laboratory finding and not a disability for VA 
purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are laboratory results and are not, in 
and of themselves, disabilities; they are, therefore, not 
disabling entities for which compensation is payable under 
VA's rating schedule).  The evidence does not show that the 
Veteran's hematuria has been related to a kidney disorder, or 
to any other chronic disability.  The July 2009 examiner 
opined that the Veteran did not have a chronic kidney 
condition due to normal creatinine clearance studies, normal 
imaging studies, unremarkable biopsies, and normal 
creatinines in the past.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence that 
shows a kidney disorder.  In this regard, the Board notes 
that the Veteran himself testified at his October 2007 
hearing that he had not been diagnosed with any underlying 
disability.  Without evidence of a kidney disorder, service 
connection must be denied.  

The Board acknowledges the Veteran's belief that he has a 
kidney disorder related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have a 
kidney disorder that is traceable to disease or injury 
incurred in or aggravated during active military service.

TDIU

The Veteran contends that he is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2009).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2009) (age may not be a factor in evaluating service- 
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

The Veteran is service connected for pes planus, status post-
bunioectomy at 50 percent disabling; organic brain syndrome 
with headaches at 30 percent disabling; arthritis of the 
cervical spine at 10 percent disabling; fracture of mandible 
with temporomandibular joint syndrome (TMJ) at 10 percent 
disabling; arthritis of the bilateral knees at 10 percent 
disabling; hallux valgus in the right foot at 10 percent 
disabling; hallux valgus in the left foot at 10 percent 
disabling; residual scarring from surgery, left foot at zero 
percent disabling; and residual scarring from surgery, right 
foot at zero percent disabling.  The Veteran's disabilities 
combine to 80 percent disabling since July 14, 2000.  As 
such, the Veteran does meet the criteria for consideration 
for entitlement to TDIU on a schedular basis because the 
rating satisfies the percentage requirements of 38 C.F.R. § 
4.16a.  

Even so, before awarding a total rating, it must be found 
that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

Consequently, the Board must determine whether the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability is incapable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  In making its determination, 
VA considers such factors as the extent of the service-
connected disability, and employment and educational 
background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
4.16(b), 4.19.

Taking into account all of the evidence of record, the Board 
finds that the evidence does not warrant award of a TDIU.  
While the Veteran does meet the schedular requirement for a 
TDIU the evidence does not demonstrated that he is unable to 
secure or follow substantially gainful occupation solely as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

On his application for individual unemployability, the 
Veteran reported that he last worked full time as a teacher's 
aide in 2002.  Since then, he worked intermittently as a 
substitute teacher.  The Veteran subsequently submitted 
another undated application that shows that he worked as a 
photo lab technician from October 2007 through January 2008.  
A record from a board of education that employed the Veteran 
dated in December 2005 indicates that the Veteran worked as a 
substitute teacher with various hours and that he last worked 
in November 2005.  A record from a school district that also 
employed the Veteran received in February 2006 indicates that 
the Veteran worked as a substitute teacher for seven hours 
daily, with variable weekly hours.  The Veteran last worked 
for that employer in March 2001 and left voluntarily, with no 
reason given.

Regarding his education background, he reported that he 
completed high school and three years of college.  

A statement from the Veteran received in January 2006 
indicates that the Veteran had difficulty working because of 
pain in his legs and feet, his organic brain syndrome, and 
his diabetes.  He indicated that it was hard to be employed 
doing what he loved:  teach.  Another statement from the 
Veteran dated in August 2006 indicated that he was unable to 
work due to his diabetes and memory problems.  An additional 
statement dated in May 2006, but received by the RO in August 
2006, indicates that the Veteran was unable to work at the 
things he liked; he indicated difficulty doing upholstery 
because of vision problems and difficulty teaching because of 
pain in his feet and legs, and having to use the bathroom 
frequently because of his diabetes.  

Regarding the severity of the Veteran's service-connected 
disabilities, the Veteran was afforded a VA examination in 
January 2007.  Following an exhaustive examination, the 
examiner opined that the Veteran was fully employable.  It 
was noted that the Veteran currently worked part to full 
time, one to three days a week as a substitute teacher and 
two to three evenings per week in a reupholstery business.  

Regarding his headaches, the Veteran reported that he was 
usually able to continue his normal daily functions while 
having a headache.  When the headache pain was an eight on a 
scale of one to ten (8/10), he would have to stay home from 
work, about twice a month.  He reported missing 30 days of 
work in the past 12 months.  

Turning to his cervical spine, the Veteran denied that his 
baseline pain caused any interference in his activities as a 
substitute teacher and reupholstering the interior of motor 
vehicles.  However, if he had a flare-up, he was unable to 
work.  His flare-ups were reported to occur about three to 
four times per month.  

Regarding his bilateral pes planus, the Veteran reported that 
when he taught special education classes, he was able to sit 
down most of the day and did not have pain.  On days that he 
taught small engine repair, he was required to do a lot of 
prolonged walking and standing, which caused his feet to 
hurt.  The Veteran reported that the pain when teaching began 
around noon and was 3/10 and increased as the day went on to 
8/10.  He reported losing three to four days of work because 
of his feet in the past 12 months.  With regards to his 
scars, he reported occasional itching and tenderness; he 
denied other associated symptoms.  

During the examination, the Veteran reported that he was 
unemployable due to vision loss and frequent urination from 
his diabetes.  His diabetes is not service-connected.  

The Veteran testified at his hearing in October 2007 that he 
was unemployable because he was unable to concentrate a lot 
of times and could not function some mornings.  He testified 
that his head injuries made it difficult to maintain what he 
needed to do.  He testified that his last day of full-time 
employment was about six months earlier.  He also testified 
that he had applied for disability from the SSA, but that no 
decision had been made.

At the Veteran's examination for his kidney disorder claim in 
July 2009, the Veteran reported that he was currently 
employed as a substitute teacher.  He did not indicate 
receiving benefits from the SSA.  

In this case, the evidence of record does not reveal that the 
Veteran's service-connected disabilities combine to make him 
unable to follow a substantially gainful employment.  The 
only medical opinion of record, that of the January 2007 VA 
examiner indicates that the Veteran is fully employable; the 
Veteran was working part to full time at that time.  There is 
no medical opinion to the contrary.  Moreover, since that 
examination, the Veteran has continued to be employed.  The 
record shows that as recently as July 2009, he was still 
employed as a substitute teacher.  Additionally, evidence 
shows that he also worked as a photo lab technician through 
from October 2007 to January 2008.  

The Board also notes that at the January 2007 examination, 
the Veteran reported that his diabetes and associated 
complications prevented him from working.  Various statements 
received from the Veteran also indicate that his diabetes, in 
part, render him unemployable.  As noted above, the Veteran 
is not service-connected for his diabetes.  

The Board acknowledges the Veteran's contention that he 
cannot work because of his service-connected disabilities.  
His various service connected disabilities are obviously 
severe as demonstrated by his 80 percent combined disability 
evaluation.  The Board by no means wishes to dismiss this 
fact or minimize the profound effect that these disabilities 
have on the Veteran's life.  However, the Board is persuaded 
by the evidence, which does not show that he is unable to 
secure or follow substantially gainful occupation solely as a 
result of service-connected disability.  The record does not 
contain any medical opinions that indicate that the Veteran's 
disabilities combine to render him unable to secure or follow 
a substantially gainful occupation.  The record does not 
indicate an inability to secure or follow substantially 
gainful employment.  

The Board also acknowledges that at the January 2007 
examination, the Veteran reported missing 30 days of work in 
12 months because of his headaches, missing work for his 
cervical spine when had flare-ups, about three to four times 
per month; and losing three to four days of work because of 
his feet in the past 12 months.  

Although the Veteran's disabilities may cause interference to 
some extent with employment, such interference is 
contemplated in the combined 80 percent evaluation currently 
assigned, and the evidence of record does not demonstrate 
that his service-connected disabilities, alone, results in 
unemployability.  Consequently, the claim for a total 
disability rating for compensation purposes based on 
individual unemployability must be denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  A 
total rating based on unemployability therefore is not 
warranted.

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for a kidney disorder is 
denied.

Entitlement to a total rating based on individual 
employability due to service-connected disability is denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


